   Case: 4:20-cv-01826-ACL Doc. #: 3 Filed: 05/21/21 Page: 1 of 12 PageID #: 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                        )
                                                   )
           Plaintiff,                              )
                                                   )
      V.                                           )          No. 4:20-CV-1826-ACL
                                                   )
ERDCC, et al.,                                     )
                                                   )
           Defendants.                             )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the application of self-represented plaintiff Joseph

Michael Devon Engel, an incarcerated person at Missouri Eastern Correctional Center, to proceed

in the district court without prepayment of fees and costs. For the reasons explained below, the

Court will allow plaintiff to proceed without prepaying fees or costs, and will assess an initial

partial filing fee of$1.00. Additionally, the Court will dismiss the complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

                                         Initial Filing Fee

       Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action without prepaying

fees and costs is required to pay the full amount of the filing fee. If the prisoner has insufficient

funds in his prison account to pay the entire fee, the Court must assess and, when funds exist,

collect an initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits

in the prisoner's account, or (2) the average monthly balance in the prisoner's account for the prior

six-month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month's income credited to the prisoner's

account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these
    Case: 4:20-cv-01826-ACL Doc. #: 3 Filed: 05/21/21 Page: 2 of 12 PageID #: 4




monthly payments to the Clerk of Court each time the amount in the prisoner's account exceeds

$10, until the filing fee is fully paid. Id

        Plaintiffs application to proceed in the district court without prepaying fees or costs, which

is contained within the body of his complaint, states that he receives $5 per month at Eastern

Reception Diagnostic Correctional Center ("ERDCC"). 1 He has not submitted a certified account

statement as required by 28 U.S.C. § 1915(a)(2). Based on plaintiffs self-disclosed financial

information, the Court will grant plaintiffs application to proceed in the district court without

prepaying fees or costs and will assess an initial partial filing fee of $1.00. See Henderson v.

Norris, 129 F.3d 481, 484 (8th Cir. 1997) (when a prisoner is unable to provide the Court with a

certified copy of his prison account statement, the Court should assess an amount "that is

reasonable, based on whatever information the court has about the prisoner's finances"). Any

claim that plaintiff is unable to pay $1.00 must be supported by a certified copy of his inmate

account statement that details his inmate account for the six-month period immediately preceding

the filing of the complaint.

                                              Legal Standard

       Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court may dismiss a complaint filed without

prepaying fees and costs if it is frivolous, malicious, fails to state a claim upon which relief may

be granted, or seeks monetary relief from a defendant who is immune from such relief. An action

is frivolous if "it lacks an arguable basis in either law or in fact." Neitzke v. Williams, 490 U.S.

319, 328 (1989). Dismissals on this ground should only be ordered when the legal theories are

"indisputably meritless," or when the claims rely on "clearly baseless" factual allegations. Denton

v. Hernandez, 504 U.S. 25, 31 (1992). "Clearly baseless" factual allegations include those that are


1
 Although plaintiff is currently incarcerated at MECC, at all times relevant to his complaint he
was incarcerated at ERDCC.
                                                   -2-
   Case: 4:20-cv-01826-ACL Doc. #: 3 Filed: 05/21/21 Page: 3 of 12 PageID #: 5




"fanciful," "fantastic," and "delusional." Id. at 32-33 (quoting Neitzke, 490 U.S. at 325, 327). "As

those words suggest, a finding of factual frivolousness is appropriate when the facts alleged rise

to the level of the irrational or the wholly incredible, whether or not there are judicially noticeable

facts available to contradict them." Id. at 33.

        An action is malicious when it is undertaken for the purpose of harassing the named

defendants rather than vindicating a cognizable right. Spencer v. Rhodes, 656 F. Supp. 458, 461-

63 (E.D. N.C. 1987), aff'd 826 F.2d 1061 (4th Cir. 1987). An action can also be considered

malicious if it is part of a longstanding pattern of abusive and repetitious lawsuits. In re Billy Roy

Tyler, 839 F.2d 1290, 1293 (8th Cir. 1988) (per curiam). When determining whether an action is

malicious, the Court need not consider only the complaint before it, but may consider the plaintiffs

other litigious conduct. Cochran v. Morris, 73 F .3d 1310, 1316 (4th Cir. 1996).

       A complaint fails to state a claim upon which relief may be granted if it fails to plead

"enough facts to state a claim to relief that is plausible on its face." Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). A claim is facially plausible when the plaintiff "pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a

plausible claim for relief is a context-specific task that requires the reviewing court to draw upon

judicial experience and common sense. Id. at 679. The court must assume the veracity of well-

pleaded facts, but need not accept as true "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements." Id. at 678 (citing Twombly, 550 U.S. at 555).

                                          The Complaint

       Plaintiff repeatedly identifies himself as a sovereign citizen, and he states he is a civilly-

committed detainee.     Review of publicly-available records, however, shows he is actually a

convicted and sentenced state prisoner. The complaint is handwritten on two sheets of notebook

                                                  -3-
    Case: 4:20-cv-01826-ACL Doc. #: 3 Filed: 05/21/21 Page: 4 of 12 PageID #: 6




paper, although it loosely tracks the Court's form Prisoner Civil Rights Complaint. Plaintiff titled

the complaint "Prisoner Civil Rights Complaint Under 42 U.S.C. 1983." (ECF No. 2 at 1). In his

case caption, plaintiff lists twenty-nine defendants, all of whom are either institutions or unnamed

individuals, including ERDCC, Unknown COl, Unknown CO2, Unknown Sergeant, Unknown

Lieutenant, Unknown Corporal, Unknown Captain, Unknown FUM, Unknown Caseworkers, IPO,

ERDCC, IPO Supervisor, IPO P&P, Governor, Unknown Senator, House of Representatives of

Missouri, etc. He sues all twenty-nine defendants in both their individual and official capacities.

            Plaintiffs statement of claim, in full, is as follows:

            Me and my celly have not had clean cloths [sic] in at least 1 month this is uncalled
            for [disgusting], [inhumane] and unclean. They say no clothes but in intake they
            got brand new clothing so they do have clothing just don't want to pass it out. They
            ack like we are dogs I not fit for the human race.

Id at 2.

            For relief, plaintiff seeks amounts written next to each defendant's title. For example, he

seeks $10 trillion from the first unnamed correctional officer, $20 trillion from the second unnamed

correctional officer, $30 trillion from the sergeant, $40 trillion from the lieutenant, $900 trillion

from the assistant superintendent, $1,000 trillion from the superintendent, $1,100 trillion from the

director, etc. These amounts continue to increase by $10 trillion until plaintiff names the final

defendant, the Missouri House of Representatives, from which he seeks $10,000 trillion. In

addition, plaintiff requests

            10,000,000 in stocks Union Pacific, oil, coal, lead, gold, silver, steel, aluminum,
            MOPac, Capital One, Well Fargo, HSBC, Green Dot, PNC, American Xpress,
            Visa, Mastercard, Bank One, Federal Reserve, US Military, Russia, China, German


Id. at 2.

            The complaint is one of more than 130 similar complaints plaintiff has filed in this Court

since September of 2020, alleging that his civil rights have been violated by the MDOC and its

                                                      -4-
    Case: 4:20-cv-01826-ACL Doc. #: 3 Filed: 05/21/21 Page: 5 of 12 PageID #: 7




facilities and employees, and state political leaders. Plaintiff typically identifies the individual

defendants using the same or similar generic titles that appear in the instant complaint, and the

nature of his claims and his demands for relief are roughly the same. To date, the complaints that

have been reviewed pursuant to 28 U.S.C. § 1915(e)(2) have been dismissed. For complaints filed

after December 22, 2020, plaintiff is subject to the prisoner three-strikes rule of 28 U.S.C. §

1915(g).

                                              Discussion

         The complaint is subject to dismissal. Plaintiff seeks monetary relief from Missouri state

entities such as the MDOC and divisions and facilities thereof. Such a suit is effectively a suit

against the State of Missouri. "Section 1983 provides for an action against a 'person' for a

violation, under color of law, of another's civil rights." McLean v. Gordon, 548 F.3d 613, 618

(8th Cir. 2008). The State of Missouri and its agencies are not "persons" within the meaning of§

1983. See Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989), Alsbrook v. City of

Maumelle, 184 F.3d 999, 1010 (8th Cir. 1999). Additionally, the "Eleventh Amendment protects

States and their arms and instrumentalities from suit in federal court." Webb v. City ofMaplewood,

889 F.3d 483,485 (8th Cir. 2018); see also Egerdahl v. Hibbing Cmty. Coll., 72 F.3d 615, 618-19

(8th Cir. 1995) ("Generally, in the absence of consent a suit in which the State or one of its agencies

or departments is named as the defendant is proscribed by the Eleventh Amendment."). The

Eleventh Amendment bars suit against a state or its agencies for any kind of relief, not merely

monetary damages. Monroe v. Ark. State Univ., 495 F.3d 591, 594 (8th Cir. 2007) (stating that

district court erred in allowing the plaintiff to proceed against state university for injunctive relief,

and remanding matter to district court for dismissal). Neither well-established exception to

Eleventh Amendment immunity apply. See Barnes v. State of Missouri, 960 F.2d 63, 64 (8th Cir.

1992).
                                                  -5-
    Case: 4:20-cv-01826-ACL Doc. #: 3 Filed: 05/21/21 Page: 6 of 12 PageID #: 8




        Plaintiff also seeks monetary relief from numerous individuals he identifies using only

generic titles. Generally, fictitious parties may not be named as defendants in a civil action. Phelps

v. United States, 15 F.3d 735, 739 (8th Cir. 1994). An action may proceed against a party whose

name is unknown, however, if the complaint makes sufficiently specific allegations to permit

identification of the party after reasonable discovery. Munz v. Parr, 758 F.2d 1254, 1257 (8th Cir.

1985). Here, plaintiff has made no specific factual allegations regarding any of the individual

defendants identified by generic titles, such that their identities could be ascertained after

reasonable discovery. This action therefore cannot proceed against the fictitious defendants. See

Estate of Rosenberg v. Crandell, 56 F.3d 35, 37 (8th Cir. 1995) (suit naming "various other John

Does to be named when identified" not permissible).

       Additionally, to the extent the individuals are employees or officials of the State of

Missouri, plaintiffs claims are subject to dismissaL         Official capacity claims against such

individuals are actually "against the governmental entity itself." See White v. Jackson, 865 F.3d

1064, 1075 (8th Cir. 2017). Thus, a "suit against a public employee in his or her official capacity

is merely a suit against the public employer." Johnson v. Outboard Marine Corp., 172 F.3d 531,

535 (8th Cir. 1999). See also Elder-Keep v. Aksamit, 460 F.3d 979, 986 (8th Cir. 2006) (a "suit

against a public official in his official capacity is actually a suit against the entity for which the

official is an agent"). As such, the official capacity claims against the State official defendants are

actually claims against the State itself. However, as noted above, plaintiff cannot sue the State of

Missouri under 42 U.S.C. § 1983 because the State is not a "person" for purposes of the statute.

See Will, 491 U.S. at 71 (asserting that "neither a State nor its officials acting in their official

capacity are 'persons' under § 1983"). Furthermore, "[a] claim for damages against a state




                                                 -6-
   Case: 4:20-cv-01826-ACL Doc. #: 3 Filed: 05/21/21 Page: 7 of 12 PageID #: 9




employee in his official capacity is barred under the Eleventh Amendment." See Andrus ex rel.

Andrus v. Arkansas, 197 F.3d 953, 955 (8th Cir. 1999).

       Plaintiffs individual capacity claims against the individual defendants are also subject to

dismissal. Liability in a§ 1983 case is personal, Frederick v. Motsinger, 873 F.3d 641, 646 (8th

Cir. 2017), and a defendant can be held liable only for his or her own misconduct. S.M v.

Krigbaum, 808 F.3d 335,340 (8th Cir. 2015). As such,§ 1983 liability "requires a causal link to,

and direct responsibility for, the deprivation ofrights." See Mayorga v. Missouri, 442 F.3d 1128,

1132 (8th Cir. 2006) (quoting Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990)). To that

end, a plaintiff must allege facts connecting the defendant to the challenged conduct. See Bitzan

v. Bartruff, 916 F.3d 716, 717 (8th Cir. 2019).

       Here, plaintiff has alleged no facts permitting the inference that any individual did or failed

to do anything that amounted to a violation of any of his federally-protected rights. Indeed, the

only specific information plaintiff provides regarding each individual is the amount of money he

seeks. Simply listing a person as a defendant is insufficient to establish his or her personal

responsibility. See Allen v. Purkett, 5 F.3d 1151, 1153 (8th Cir. 1993) (agreeing with district court

dismissal of two defendants who were named as defendants in the complaint, but who had no

factual allegations made against them); Krych v. Hvass, 83 F. App'x 854, 855 (8th Cir. 2003)

(affirming dismissal of prose complaint against defendants who were merely listed as defendants

in the complaint and there were no allegations of constitutional harm against them).

       Finally, the complaint fails to state a plausible conditions-of-confinement claim.

Conditions of confinement "must not involve the wanton and unnecessary infliction of pain, nor

may they be grossly disproportionate to the severity of the crime warranting imprisonment."

Rhodes v. Chapman, 452 U.S. 337, 347 (1981). To state a plausible conditions-of-confinement



                                                  -7-
   Case: 4:20-cv-01826-ACL Doc. #: 3 Filed: 05/21/21 Page: 8 of 12 PageID #: 10




claim, plaintiff must demonstrate both an objective and a subjective element. To satisfy the

objective element, plaintiff must demonstrate he was confined in conditions that were sufficiently

serious to pose a substantial risk of serious harm or deny him "the minimal civilized measure of

life's necessities." Farmer v. Brennan, 511 U.S. 825,834 (1994), Hamner v. Burls, 937 F.3d 1171,

1178 (8th Cir. 2019). To satisfy the subjective element, plaintiff must demonstrate that the

defendant acted with deliberate indifference to his health or safety. Farmer, 511 U.S. at 834. A

prison official is deliberately indifferent if he or she "knows of and disregards ... a substantial

risk to an inmate's health or safety." Saylor v. Nebraska, 812 F.3d 637,645 (8th Cir. 2016).

       The Eighth Circuit has found that prisoners are entitled to "reasonably adequate" sanitation,

personal hygiene, and laundry privileges, especially over a long course of imprisonment. Stickley

v. Byrd, 703 F.3d 421,423 (8th Cir. 2013). Although the Eighth Circuit has never specified how

often laundry services should be provided to prisoners, other circuits have held that infrequent

laundry services meet constitutional standards. See Wojtaszek v. Dart, 555 F. App'x 628, 628-29

(7th Cir. 2014) (finding no constitutional violation where inmate alleged laundry services were

available less than once or twice per month and prisoner went seven weeks without a clean

uniform); Green v. Ferrell, 801 F.2d 765, 771 (5th Cir. 1986) (no constitutional violation where

inmates could wash their clothes in sinks and average jail stay was ten days); Martin v. Lane, 766

F. Supp. 641, 648 (N.D. Ill. 1991) (finding deprivation of laundry services between three and

eighteen days was not sufficiently serious injury).

       More importantly, however, plaintiff has not alleged any harm as a result of defendants'

alleged conduct. See, e.g., Hudson v. McMillian, 503 U.S. 1, 9-10 (1992) (de minimis infliction

of psychological pain is not actionable under the Eighth Amendment); Seltzer-Bey v. Delo, 66 F .3d

961, 964 (8th Cir. 1995) (holding there is no constitutional violation where an inmate cannot show



                                                -8-
   Case: 4:20-cv-01826-ACL Doc. #: 3 Filed: 05/21/21 Page: 9 of 12 PageID #: 11



he suffered an injury or adverse health consequence). To establish a violation of his Eighth

Amendment rights based on a condition of confinement claim, an inmate must prove that he suffers

some identifiable physical or emotional harm or that the conditions prevented him from meeting

one of his basic human necessities. Hudson, 503 U.S. at 8-9. Plaintiff has not alleged that he

suffered any injury or adverse health consequences as a result of his allegedly unlaundered clothes,

or that defendants knew of or disregarded an excessive risk to his health or safety. Seltzer-Bey, 66

F.3d at 964; see also Williams v. Delo, 49 F.3d 442, 445-46 (8th Cir. 1995) ("While [plaintiff] did

not have any clothing or bedding, we have held there is no absolute Eighth Amendment right not

to be put in a cell without clothes or bedding. Nothing in the record indicates that [plaintiff]

suffered any injuries or that his health was impaired as a result of his four-day confinement in the

strip cell. At most, [plaintiff's] evidence shows only that he felt some discomfort.") (internal

citation omitted). Plaintiff alleges no identifiable physical or emotional injury arising out of his

allegedly unlaundered clothes, and therefore he has failed to establish a violation of his Eighth

Amendment rights.

       Here, rather than supporting the proposition that he is being held in unconstitutional
           .                                                                       '




conditions of confinement, plaintiff describes conditions of insufficient severity and fails to allege

any resulting harm. Plaintiff also fails to allege facts permitting the inference that any particular

individual actually knew of, and deliberately disregarded, a substantial risk to his health or safety.

See Wiles v. Capitol Indem. Corp., 280 F.3d 868, 870 (8th Cir. 2002) ("While the court must accept

allegations of fact as true ... the court is free to ignore legal conclusions, unsupported conclusions,

unwarranted inferences and sweeping legal conclusions cast in the form of factual allegations.");

see also Iqbal, 556 U.S. at 678; Torti v. Hoag, 868 F.3d 666,671 (8th Cir. 2017) ("Courts are not

bound to accept as true a legal conclusion couched as a factual allegation, and factual allegations



                                                 -9-
  Case: 4:20-cv-01826-ACL Doc. #: 3 Filed: 05/21/21 Page: 10 of 12 PageID #: 12




must be enough to raise a right to relief above the speculative level"). Even self-represented

plaintiffs are required to allege facts in support of their claims, and the Court will not assume facts

that are not alleged. See Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004). Having thoroughly

reviewed and liberally construed the complaint, the Court has determined it is subject to dismissal

because it fails to state a claim upon which relief may be granted.

        The complaint is also subject to dismissal because it is frivolous.        Plaintiff bases his

entitlement to relief, at least in part, upon his asserted status as a "sovereign citizen." Arguments

based upon sovereign citizen ideology have been summarily rejected as frivolous and irrational in

the Eighth Circuit and in other federal courts around the nation. See United States v. Hart, 701

F.2d 749, 750 (8th Cir. 1983) (rejecting a jurisdictional challenge based upon the defendant's

argument he was a sovereign citizen); United States v. Sterling, 738 F.3d 228, 233 n. l (11th Cir.

2013); United States v. Benabe, 654 F.3d 753, 761-67 (7th Cir. 2011) (describing the conduct of a

"sovereign citizen" and collecting cases rejecting the group's claims as frivolous, and

recommending that "sovereign citizen" arguments "be rejected summarily, however they are

presented."). Plaintiff also asserts he is entitled to recover thousands of trillions of dollars in

damages. The Court concludes that plaintiffs demands rise to the level of the irrational or the

wholly incredible, and are therefore "clearly baseless" under the standard articulated in Denton,

504 U.S. 25.

       It also appears this action is subject to dismissal because it is malicious. As noted above,

this action is one of more than 130 complaints plaintiff has recently filed in this Court against the

MDOC and divisions and facilities thereof including the ERDCC, as well as individual defendants

identified using the same generic titles that appear in the instant complaint. Plaintiff submitted the

pleadings in bulk, and stated he intended each set of pleadings be docketed as an individual civil



                                                -10-
  Case: 4:20-cv-01826-ACL Doc. #: 3 Filed: 05/21/21 Page: 11 of 12 PageID #: 13




action. It therefore appears plaintiff filed this action as part of a general campaign of harassment,

not as a legitimate attempt to vindicate a cognizable right. See Spencer, 656 F. Supp. at 461-63

(an action is malicious when it is undertaken for the purpose of harassing the named defendants

rather than vindicating a cognizable right); see also In re Tyler, 839 F.2d at 1293 (an action can be

considered malicious if it is part of a longstanding pattern of abusive and repetitious lawsuits);

Cochran, 73 F .3d at 1316 (determining that the court may consider the plaintiffs other litigious

conduct when finding a complaint to be malicious).

       Having considered the instant complaint, as well as plaintiffs recent history of engaging

in abusive litigation practices, the Court concludes that it would be futile to permit plaintiff leave

to file an amended complaint in this action. The Court will therefore dismiss this action under 28

U.S.C. § 1915(e)(2)(B).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs application to proceed in the district court

without prepayment of fees or costs, which is contained in the body of the complaint, is

GRANTED.

       IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $1.00

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C. §

1915(e)(2)(B).




                                                -11-
Case: 4:20-cv-01826-ACL Doc. #: 3 Filed: 05/21/21 Page: 12 of 12 PageID #: 14




    A separate Order of Dismissal will accompany this Memorandum and Order.

    Dated this   cl-(2-f- day of May, 2021.



                                              SENIOR UNITED STATES DISTRICT JUDGE




                                          -12-
